Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art does not teach or fairly suggest the apparatus claims as recited in independent claims 37, 67 and 69 of the instant invention comprising, inter alia  a wireless medical imaging system comprising: a head unit including a head unit case having an external surface defining an external cavity and an internal surface defining an internal cavity, the external surface having a substantially planar front face, and a first aperture and a second aperture extending through the front face such that the first aperture is generally co-planar with the second aperture, wherein the second aperture is configured to receive an endoscope such that the endoscope extends from the front face; an integrated light source optically coupled to the first aperture and comprising: an emissive radiation source emitting a first spectrum of radiation; and a volumetric spectrum converter being located to convert the first spectrum of radiation directed from the emissive radiation source to a second spectrum of radiation different from the first spectrum of radiation, wherein the head unit includes an external cable coupling the first aperture to the endoscope and the integrated light source is coupled to an end of the external cable such that light emitted from the integrated light source is transmitted from the integrated light source through the endoscope to an area of interest; an image sensor disposed within the head unit and configured to detect an image transmitted into the head unit through the second aperture; a wireless transceiver and a central 
The Applicant’s amendments and remarks file December 13, 2021 are persuasive as the prior art of record fails to disclose a wireless imaging system with the various components claimed above, wherein a head unit case having a first aperture and a second aperture extending through the front face such that the first aperture is generally co-planar with the second aperture and wherein the head unit includes an external cable coupling the first aperture to the endoscope and the integrated light source is coupled to an end of the external cable such that light emitted from the integrated light source is transmitted from the integrated light source through the endoscope to an area of interest.  Dunk-Jacobs et al. (US 7442167)  teach of an analogous wireless imaging unit with an external cable coupling the first aperture to the endoscope and the integrated light source is coupled to an end of the external cable such that light emitted from the integrated light source is transmitted from the integrated light source through the endoscope to an area of interest, but are silent with respect to the first and second aperture as claimed in the instant invention, and wherein the aperture are generally co-planar with one another.  Scholly et al. (US 8128557) teach of an analogous wireless imaging unit but are silent with respect to an external cable attached to the integrated light source as claimed in the instant invention.  Ouderkick et al. (US 7091661) was relied upon for the teaching of integrated light sources within endoscopic devices, and the known features (i.e. volumetric converters) thereof.   Although many of the claim limitations are known in the art singly, none of the prior art of record explicitly teach or fairly suggest the combination of elements recited in claims .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J KASZTEJNA whose telephone number is (571)272-6086. The examiner can normally be reached M-F, 7AM--3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571) 272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/MATTHEW J KASZTEJNA/           Primary Examiner, Art Unit 3799                                                                                                                                                                                             
12/20/2021